DETAILED ACTION
Claims 1-6 are presented for examination. Claims 1-6 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
The §112(b) rejection is necessitated by the comprehensive re-write of the claims which significantly changes the scope recited by the claims.
A new §103 rejection is made based at least on the removal of the claim language “CAD data commercialized in the past and released.” The CAD data now recited can be any CAD data which has stored shape information. Note, Examiner’s previous office action dated 21 July 2022 specifically cited the recitation of “commercialized in the past and release” as a part of Examiner’s previous statement on reasons for indication of allowable subject matter. This noted claim language is now no longer recited in the claim.
Response to Arguments
Applicant's remarks filed 20 September 2022 have been fully considered and Examiner’s response is as follows:
Applicant remarks pages 7-8 argues:
claim 1 sets forth additional elements that integrate the abstract idea into a practical application.
For example, the presently claimed invention is executed in a CAD environment and is directed to improving CAD technology especially as it relates to determining ranges of the feature amounts and quantification of design rules when designing products, for example.
This argument is unpersuasive.
Not every aspect of CAD technology is patent eligible under §101. Notably, determining a numerical range encompasses abstract ideas in the categories of mathematical concepts and mental processes.
Applicant remarks page 8 further argues:
Even considering the recitation of alleged generic computer elements, the human mind is not practically capable of executing the above limitations and is not practically capable of implementing displaying information in a CAD environment.
This argument is unpersuasive.
MPEP §2106.04(a)(2)(III)(C) states “A Claim That Requires a Computer May Still Recite a Mental Process.” Furthermore, MPEP §2106.05(h) indicates merely indicating a field of use or technological environment (i.e. a CAD environment) “cannot integrate a judicial exception into a practical application.”
Applicant remarks page 9 further argues:
But the extracting (e.g., searching and returning search results) of the 3D CAD data requires accessing a database connected over a network and searching and receiving the returned search results, which cannot be practically performed in the human mind. 
This argument is unpersuasive.
MPEP §2106.04(a)(2)(III)(C) states “A Claim That Requires a Computer May Still Recite a Mental Process.” A ‘network’ and ‘database’ are generic recitations of generic computer components. Furthermore, MPEP §2106.05(h) indicates merely indicating a field of use or technological environment (i.e. a CAD environment) “cannot integrate a judicial exception into a practical application.”
Applicant remarks page 9 further argues:
while claim 1 recites "calculate a statistical value based on the main feature amount and the second feature amount," claim 1, when considered as whole, is not directed to a mathematical concept.
This argument is unpersuasive.
MPEP §2106.04(a)(2)(I)(C) titled “Mathematical Calculations” indicates that “mathematical calculations “will be considered as falling within the ‘mathematical concepts’ grouping.” The claim recitation “calculate a statistical value” is a mathematical calculation.
Applicant remarks page 10 further argues:
Further, the additional elements of "measure the main feature amount for each of the plurality of 3D CAD data that are extracted, acquire a second feature amount from the same shape as the main feature amount for each of the plurality of 3D CAD data that are extracted, [and] display the extracted 3D data and the second feature amount on a display in a CAD environment" a specific manner of An improvement over prior systems, resulting in an improved technologically of quantifying design rules.
This argument is unpersuasive.
The claim recitation of “measure the main feature amount” does not recite any specific manner of measuring. The claim recitation of “display the extracted 3D data” and “display the statistical value” does not recite any specific manner of displaying. The claim covers every possible manner of measuring and every possible manner of displaying. Accordingly, the recited measuring and displaying is not a specific recitation of anything.
Claim Objections
Claims 3 and 6 are objected to because of the following informalities:
Claims 3 and 6 recite “wherein the main feature amount or the second feature amount includes a dimension parameter, a shape characteristic parameter, a number parameter and an attribute parameter.” It appears Applicant may have intended to recite “a number parameter, or 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1 and 4 have been appropriately corrected. Accordingly, Examiner's rejection under § 112 is withdrawn. However, the following new rejection under §112 is made as follows:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 4 recites “search and receive a search result … searching the 3D CAD database, according to the design rule, a plurality of extracted 3D CAD data,”. The recitation of “a plurality of extracted 3D CAD data is disconnected. The preceding phrase is a comma separate parenthetical, but removing the parenthetical the sentence doesn’t make sense: “searching the 3D CAD database … a plurality of extracted 3D CAD data.” What about the plurality of extracted 3D CAD data? Is the extracted 3D CAD data the result of the search?
Dependent claims 2, 3, 5, and 6 are rejected for depending from a rejected claim.
Examiner suggests the following amendment to clarify claim 1:
and receive a plurality of extracted 3D CAD data,
A suitable corresponding amendment for claim 4 would also be required to overcome the above noted §112(b) rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
See MPEP §2106.
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Claim 1 step 2A(i):
The claim(s) recite:
1. (Currently amended) A design assistance apparatus that assists quantification of a threshold value of a main feature amount included in a design rule, the design assistance apparatus comprising:
…
calculate a statistical value based on the main feature amount and the second feature amount, and
….
Quantifying a threshold value is a mental process which can be performed mentally.
Calculating a statistical value is a mathematical calculation based on a mathematical relationship. This accordingly is a recitation of mathematical concept. See MPEP §2106.04(a)(2)(I).
This falls within the mathematical concepts and mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 1 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim 1 recites:
…
a processor coupled to a three-dimensional (3D) Computer-Aided Design (CAD) database, over a network, storing a plurality of 3D CAD data which is shape information of a design target;
a memory coupled to the processor, storing a program that when executed by the processor, configures the processor to:
The processor, memory, database, network, and program are recited at a high-level of generality (i.e., as a generic processor and generic memory performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(b) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014).”).

Claim 1 recites:
search and receive a search result which is a result of automatically searching the 3D CAD database, according to the design rule, a plurality of extracted 3D CAD data,
measure the main feature amount for each of the plurality of 3D CAD data that are extracted,
acquire a second feature amount from the same shape as the main feature amount for each of the plurality of 3D CAD data that are extracted,
When considered overall and individually, this recitation is extracting a main feature amount and a second feature amount. Extracting, acquiring, and measuring, data in an unspecified manner is insignificant extra solution activity in the form of data gathering. See MPEP §2106.05(g). Accordingly, the extraction of 3D CAD data, main feature amount, and second feature amount is insignificant extra solution activity.
The recitation of the 3D CAD database is generic computer recitation as discussed immediately above. To the extent the claim recite particular data (i.e. extracted 3D CAD data), the particular choice of data is merely a recitation of a field of use with which to calculate the statistical value. A mere recitation of field of use fails to integrate an abstract idea into a practical application. See MPEP §2106.05(h).

Claim 1 recites:
display the extracted 3D data and the second feature amount on a display in a CAD environment,
…
display the statistical value as chart information indicating ranges of the main feature amount or the second feature amount.
Display of the extracted data and the calculated statistical value is insignificant post solution activity and amounts to no more than a generic recitation of “outputting” the calculated value. See MPEP §2106.05(g).

Claim 1 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
“iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)” is considered well-understood, routine, and conventional. See MPEP §2106.05(d). Accordingly, the various generic recitations of “extracting” “measuring” or “acquiring” certain data is considered well-understood, routine, and conventional.
Generic recitations to “display” or “output” the result of a judicial process is recognized explicitly in MPEP §2106.05(g). Therefore, mere recitation of generic “visualizing” the calculated statistical value is a recitation of well-understood, routine, and conventional outputting.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 2 and 5 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts and mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 2 and 5 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
2. The design assistance apparatus according to claim 1,
wherein the processor is configured to:
define a procedure for measuring a feature amount for the 3D CAD data to create measurement procedure data, and
measure the main feature amount using the measurement procedure data.
Notably the claim itself does not actually define any particular procedure for measuring a feature amount. Accordingly, the scope of the claim covers any method of measuring. A generic recitation of measuring, data in an unspecified manner is insignificant extra solution activity in the form of data gathering. See MPEP §2106.05(g). Accordingly, the measuring of the feature amount is insignificant extra solution activity.
Claims 2 and 5 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
“iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)” is considered well-understood, routine, and conventional. See MPEP §2106.05(d). Accordingly, the various generic recitations of “extracting” “measuring” or “acquiring” certain data is considered well-understood, routine, and conventional.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 3 and 6 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts and mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 3 and 6 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
3. The design assistance apparatus according to claim 1,
wherein the main feature amount or the second feature amount includes a dimension parameter, a shape characteristic parameter, a number parameter, and an attribute parameter.
The particular choice of data: dimension, shape characteristic, number, or attribute; is merely a recitation of a field of use with which to calculate the statistical value. A mere recitation of field of use fails to integrate an abstract idea into a practical application. See MPEP §2106.05(h).
Claims 3 and 6 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Here, the analysis under step 2B is the same as step 2A(ii) above because limitations interpreted as field of use limitations under MPEP §2106.05(h) do not require a further showing of Berkheimer evidence.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 4 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
4. A design assistance method for assisting quantification of a threshold value of a main feature amount included in a design rule, the design assistance method comprising:
…
calculating a statistical value based on the main feature amount and the second feature amount; and
….
Quantifying a threshold value is a mental process which can be performed mentally.
Calculating a statistical value is a mathematical calculation based on a mathematical relationship. This accordingly is a recitation of mathematical concept. See MPEP §2106.04(a)(2)(I).
This falls within the mathematical concepts and mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 4 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim 4 recites:
searching and receiving a search result, which is a result of automatically searching a three-dimensional (3D) Computer-Aided Design (CAD) database, according to the design rule, a plurality of extracted 3D CAD data;
measuring the main feature amount for each of the plurality of 3D CAD data that are extracted;
acquiring a second feature amount from the same shape as the main feature amount for each of the plurality of 3D CAD data that are extracted;
When considered overall and individually, this recitation is extracting a main feature amount and a second feature amount. Extracting, acquiring, and measuring, data in an unspecified manner is insignificant extra solution activity in the form of data gathering. See MPEP §2106.05(g). Accordingly, the extraction of 3D CAD data, main feature amount, and second feature amount is insignificant extra solution activity.
The recitation of the 3D CAD database is generic computer recitation as discussed immediately above. To the extent the claim recite particular data (i.e. extracted 3D CAD data), the particular choice of data is merely a recitation of a field of use with which to calculate the statistical value. A mere recitation of field of use fails to integrate an abstract idea into a practical application. See MPEP §2106.05(h).

Claim 4 recites:
displaying the extracted 3D data and the second feature amount on a display in a CAD environment;
…
displaying the statistical value as chart information indicating ranges of the main feature amount or the second feature amount.
Display of the extracted data and the calculated statistical value is insignificant post solution activity and amounts to no more than a generic recitation of “outputting” the calculated value. See MPEP §2106.05(g).
Claim 4 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
“iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)” is considered well-understood, routine, and conventional. See MPEP §2106.05(d). Accordingly, the various generic recitations of “extracting” “measuring” or “acquiring” certain data is considered well-understood, routine, and conventional.
Generic recitations to “display” or “output” the result of a judicial process is recognized explicitly in MPEP §2106.05(g). Therefore, mere recitation of generic “visualizing” the calculated statistical value is a recitation of well-understood, routine, and conventional outputting.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 8,548,620 B2 Pettibone, et al. [herein “Pettibone”] in view of US patent 7,831,416 B2 Grichnik, et al. [herein “Grichnik”].
Claim 1 recites “1. (Currently amended) A design assistance apparatus that assists quantification of a threshold value of a main feature amount included in a design rule.” Pettibone column 5 lines 9-11 disclose “Transforms, parameter ranges and other information can be optimized using statistical analysis of feedback provided by large populations of users.” Pettibone column 4 lines 60-62 disclose “Certain design rules can be defined for different skill levels, whereby the adjustment of one parameter by the user automatically results in the change of related parameters.” Parameter ranges of design rules are threshold vales of respective design rules.
Claim 1 further recites “the design assistance apparatus comprising: a processor coupled to a three-dimensional (3D) Computer-Aided Design (CAD) database, over a network, storing a plurality of 3D CAD data which is shape information of a design target.” Pettibone column 14 lines 18-20 disclose “Memory 306 can be used for storing instructions and data that can cause one or more of processors 304 and 305 to perform a desired process.”
Pettibone column 11 lines 21-26 disclose:
User 704 may interact with the system using a desktop computer and portable computing device, a telephone, a smartphone, a tablet computer, a media player, a gaming device or any other suitable computing device. In the example, the user communicates through the World Wide Web 714
Communicating through the world wide web is coupling the processors over a network.
Pettibone column 11 line 41 discloses “design data from CAD/CAM server 700.” Pettibone column 11 lines 50-61 and figure 9 disclose “knowledge bases” and “baseline” designs. The knowledge base CAD designs are stored 3D CAD data.
Claim 1 further recites “a memory coupled to the processor, storing a program.” Pettibone column 14 lines 18-20 disclose “Memory 306 can be used for storing instructions and data that can cause one or more of processors 304 and 305 to perform a desired process.”
Claim 1 further recites “that when executed by the processor, configures the processor to: search and receive a search result which is a result of automatically searching the 3D CAD database, according to the design rule, a plurality of extracted 3D CAD data.” Pettibone column 5 lines 29-33 disclose:
the community receives a representations of individual device baselines via virtual 3D instances, spec sheets, and/or parametric reports. In certain embodiments, the community receives knowledge items associated with the individual baseline via metadata.
The 3D instances and baselines are received 3D CAD data.
Claim 1 further recites “measure the main feature amount for each of the plurality of 3D CAD data that are extracted.” Pettibone column 5 lines 9-11, 39-42, and 46-50 disclose:
Transforms, parameter ranges and other information can be optimized using statistical analysis of feedback provided by large populations of users
…
In certain embodiments, the metadata includes technical analysis of baselines, including one or more of a hydrodynamic flow, computational fluid dynamics, finite element analysis and/or derived findings and correlations that emerge.
…
the metadata includes recommendations and patterns derived from statistical analysis of large sets of historic data provided by users, server-based technical analysis tools and other types of experiential knowledge bases (e.g., professionals' opinions).
The parameter ranges are respective feature amounts of the plurality of CAD data of the baselines.
Claim 1 further recites “acquire a second feature amount from the same shape as the main feature amount for each of the plurality of 3D CAD data that are extracted.” Pettibone column 11 line 42 discloses “correlations.”
Pettibone does not explicitly disclose a second feature amount; however, in analogous art of computer aided product design, Grichnik column 6 lines 26-28 teach “A correlation may refer to a statistical measure reflecting a relationship between two or more variables.” Two or more variables indicates a second variable. A second variable corresponds with a second feature amount.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Pettibone and Grichnik. One having ordinary skill in the art would have found motivation to use correlations between at least two variables into the system of designing customized equipment because Grichnik column 6 lines 26-28 acts as a dictionary reference to define what “correlation” findings mean to a person of ordinary skill in the art as taught by Pettibone column 11 line 42.
Claim 1 further recites “display the extracted 3D data and the second feature amount on a display in a CAD environment.” Pettibone column 14 lines 37-38 disclose “Computing system 300 may provide an output for a display system 312, such as an LCD flat panel display.” The output for display is a display. Pettibone figure 7 (702) “Device Representation Server” discloses creating “Charts and graphs” as generated human-readable actionable device data sheets.
Pettibone column 11 lines 40-43 disclose “a device representation server 702 may be employed to convert design data from CAD/CAM server 700 in human-readable form by, for example, rendering graphics, generating animations and simulation.” Rendering the converted design data is displaying the extracted data including the respective feature amounts.
Claim 1 further recites “calculate a statistical value based on the main feature amount and the second feature amount.” Pettibone column 5 lines 9-20 teaches “parameter ranges and other information can be optimized using statistical analysis of feedback provided by large populations” for sharing knowledge.
Pettibone column 5 lines 9-11, 39-42, and 46-50 disclose:
Transforms, parameter ranges and other information can be optimized using statistical analysis of feedback provided by large populations of users
…
In certain embodiments, the metadata includes technical analysis of baselines, including one or more of a hydrodynamic flow, computational fluid dynamics, finite element analysis and/or derived findings and correlations that emerge.
…
the metadata includes recommendations and patterns derived from statistical analysis of large sets of historic data provided by users, server-based technical analysis tools and other types of experiential knowledge bases (e.g., professionals' opinions).
The parameter ranges are respective feature amounts of the plurality of CAD data of the baselines. Deriving parameter ranges using statistical analysis is calculating a statistical value based on the respective feature amounts.
Claim 1 further recites “and display the statistical value as chart information indicating ranges of the main feature amount or the second feature amount.” Pettibone figure 7 (702) “Device Representation Server” discloses creating “Charts and graphs” as generated human-readable actionable device data sheets. A human-readable chart is chart information.
Claim 2 further recites “2. The design assistance apparatus according to claim 1, wherein the processor is configured to: define a procedure for measuring a feature amount for the 3D CAD data to create measurement procedure data, and measure the main feature amount using the measurement procedure data.” Pettibone column 5 lines 9-11, 39-42, and 46-50 disclose:
Transforms, parameter ranges and other information can be optimized using statistical analysis of feedback provided by large populations of users
…
In certain embodiments, the metadata includes technical analysis of baselines, including one or more of a hydrodynamic flow, computational fluid dynamics, finite element analysis and/or derived findings and correlations that emerge.
…
the metadata includes recommendations and patterns derived from statistical analysis of large sets of historic data provided by users, server-based technical analysis tools and other types of experiential knowledge bases (e.g., professionals' opinions).
The parameter ranges are respective feature amounts of the plurality of CAD data of the baselines. A statistical analysis or correlation is a defined procedure for measuring the respective feature amounts.
Pettibone column 5 lines 32-33 disclose “the community received knowledge items associated with the individual baseline via metadata.” The measurement of knowledge items associated with the individual baseline is a specification of procedure for determining respective baselines and items for measurement of relevant features and create respective measurement data.
Claim 3 further recites “3. The design assistance apparatus according to claim 1, wherein the main feature amount or the second feature amount includes a dimension parameter, a shape characteristic parameter, a number parameter, and an attribute parameter.” Pettibone column 2 lines 47-48 disclose “Various aspects of the design specifications can be customized, including shape, dimensions and appearance.” Pettibone column 5 line 9 discloses “parameter ranges.” Parameter ranges are number based parameters. Pettibone column 8 lines 36-37 disclose “performance attributes of the new design baseline.” 
Claim 4 recites “4. A design assistance method for assisting quantification of a threshold value of a main feature amount included in a design rule.” Pettibone column 5 lines 9-11 disclose “Transforms, parameter ranges and other information can be optimized using statistical analysis of feedback provided by large populations of users.” Pettibone column 4 lines 60-62 disclose “Certain design rules can be defined for different skill levels, whereby the adjustment of one parameter by the user automatically results in the change of related parameters.” Parameter ranges of design rules are threshold vales of respective design rules.
Claim 4 further recites “the design assistance method comprising: searching and receiving a search result, which is a result of automatically searching a three-dimensional (3D) Computer-Aided Design (CAD) database, according to the design rule, a plurality of extracted 3D CAD data.” Pettibone column 5 lines 29-33 disclose:
the community receives a representations of individual device baselines via virtual 3D instances, spec sheets, and/or parametric reports. In certain embodiments, the community receives knowledge items associated with the individual baseline via metadata.
The 3D instances and baselines are received 3D CAD data.
Claim 4 further recites “measuring the main feature amount for each of the plurality of 3D CAD data that are extracted.” Pettibone column 5 lines 9-11, 39-42, and 46-50 disclose:
Transforms, parameter ranges and other information can be optimized using statistical analysis of feedback provided by large populations of users
…
In certain embodiments, the metadata includes technical analysis of baselines, including one or more of a hydrodynamic flow, computational fluid dynamics, finite element analysis and/or derived findings and correlations that emerge.
…
the metadata includes recommendations and patterns derived from statistical analysis of large sets of historic data provided by users, server-based technical analysis tools and other types of experiential knowledge bases (e.g., professionals' opinions).
The parameter ranges are respective feature amounts of the plurality of CAD data of the baselines.
Claim 4 further recites “acquiring a second feature amount from the same shape as the main feature amount for each of the plurality of 3D CAD data that are extracted.” Pettibone column 11 line 42 discloses “correlations.”
Pettibone does not explicitly disclose a second feature amount; however, in analogous art of computer aided product design, Grichnik column 6 lines 26-28 teach “A correlation may refer to a statistical measure reflecting a relationship between two or more variables.” Two or more variables indicates a second variable. A second variable corresponds with a second feature amount.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Pettibone and Grichnik. One having ordinary skill in the art would have found motivation to use correlations between at least two variables into the system of designing customized equipment because Grichnik column 6 lines 26-28 acts as a dictionary reference to define what “correlation” findings mean to a person of ordinary skill in the art as taught by Pettibone column 11 line 42.
Claim 4 further recites “displaying the extracted 3D data and the second feature amount on a display in a CAD environment.” Pettibone column 14 lines 37-38 disclose “Computing system 300 may provide an output for a display system 312, such as an LCD flat panel display.” The output for display is a display. Pettibone figure 7 (702) “Device Representation Server” discloses creating “Charts and graphs” as generated human-readable actionable device data sheets.
Pettibone column 11 lines 40-43 disclose “a device representation server 702 may be employed to convert design data from CAD/CAM server 700 in human-readable form by, for example, rendering graphics, generating animations and simulation.” Rendering the converted design data is displaying the extracted data including the respective feature amounts.
Claim 4 further recites “calculating a statistical value based on the main feature amount and the second feature amount.” Pettibone column 5 lines 9-20 teaches “parameter ranges and other information can be optimized using statistical analysis of feedback provided by large populations” for sharing knowledge.
Pettibone column 5 lines 9-11, 39-42, and 46-50 disclose:
Transforms, parameter ranges and other information can be optimized using statistical analysis of feedback provided by large populations of users
…
In certain embodiments, the metadata includes technical analysis of baselines, including one or more of a hydrodynamic flow, computational fluid dynamics, finite element analysis and/or derived findings and correlations that emerge.
…
the metadata includes recommendations and patterns derived from statistical analysis of large sets of historic data provided by users, server-based technical analysis tools and other types of experiential knowledge bases (e.g., professionals' opinions).
The parameter ranges are respective feature amounts of the plurality of CAD data of the baselines. Deriving parameter ranges using statistical analysis is calculating a statistical value based on the respective feature amounts.
Claim 4 further recites “and displaying the statistical value as chart information indicating ranges of the main feature amount or the second feature amount.” Pettibone figure 7 (702) “Device Representation Server” discloses creating “Charts and graphs” as generated human-readable actionable device data sheets. A human-readable chart is chart information.
Dependent claims 5 and 6 are substantially similar to claims 2 and 3 above and are rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kretschmer, R., et al. “Knowledge-based design for assembly in agile manufacturing by using Data Mining methods” Advanced Engineering Informatics, vol. 33, pp. 285-299 (2017) [herein “Kretschmer”] page 293 left column teaches “Other parameter and the corresponding value data can be extracted out of other systems e.g. the attributes of standard parts.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        2 November 2022